TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-03-00679-CR




                                Richard Norman Long, Appellant


                                                  v.


                                   The State of Texas, Appellee




     FROM THE DISTRICT COURT OF LLANO COUNTY, 33RD JUDICIAL DISTRICT
      NO. CR-5336, HONORABLE LLOYD DOUGLAS SHAVER, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Richard Norman Long seeks to appeal from a judgment of conviction for felony

driving while intoxicated. Sentence was imposed on June 17, 2003. There was no motion for new

trial. The deadline for perfecting appeal was therefore July 17, 2003. Tex. R. App. P. 26.2(a)(1).

Notice of appeal was filed on November 18, 2003. Under the circumstances, we lack jurisdiction

to dispose of the purported appeal in any manner other than by dismissing it for want of jurisdiction.

See Slaton v. State, 981 S.W.2d 208 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 522-23

(Tex. Crim. App. 1996).
              The appeal is dismissed.




                                           __________________________________________

                                           Mack Kidd, Justice

Before Justices Kidd, B. A. Smith and Puryear

Dismissed for Want of Jurisdiction

Filed: January 8, 2004

Do Not Publish




                                                2